Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment to the Specification filed on 07/25/2022 has been approved and entered.
Newly submitted claims 21-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: These newly submitted claims are directed to a beverage composition, whereas the originally examined claims were directed to different categories of invention including a method for preparing a black shot beverage and a corresponding apparatus for preparing the beverage. 
It is noted that these newly submitted claims are also of different scope than method claim 1 by positively requiring presence of fulvic acid, as well as humic acid (claims 21 and 26), as well as being closed-ended as to incorporation of ingredients by reciting “ingredients consisting of…” instead of being open-ended (claim 1) reciting “ingredients including…, thus being open to addition or presence of other ingredients such as sweeteners, preservatives, ice, etc.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Changing of categories of invention in claim amendments is generally not permitted. Accordingly, claims 21-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant’s arguments, filed 07/25/2022, with respect to former claims 21-25 regarding Obvious Double Patenting, have been fully considered and are persuasive.  This Rejection has been withdrawn in view of the amending of claims 21-25 being directed to composition rather than method claims. 
Applicant's arguments filed on 07/05/2022 have been fully considered, regarding the 35 U.S.C.  112 (b) rejections of claims 1-10, have been fully considered, but they are not persuasive. It is generally argued that the claim amendments have obviated the 112 (b) rejections of record. While it is acknowledged that many of the 112 (b) issues have been resolved, the new claim amendments have resulted in new 112 (b)issues.
With regard to the assertion that claims 1-10 are allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 (b) or 2nd paragraph, it is submitted that the claims have been broadened in the 07/25/20222 Amendments. 
Firstly, the claims as amended 07/25/2022, no longer are including or requiring incorporation of carbon into the mixture of supplemental ingredients. 
Secondly they now recite forming of a “black colored nutraceutical supplemental shot mixture” thus encompassing preparation of non-alcoholic, beverages of a single-serving shot size (see newly applied Bromley PGPUBS Document  US 2013/0309362 at paragraph [0050]), and which are black-colored, i.e. contain “humic acid” (see previously applied Petralia PGPUBS Document US 2013/0337116 at paragraph [0172, 0173]). The terminology “black colored nutraceutical supplemental shot mixture” is broader than the former claim terminology of “black shot beverage” which is commonly understood as more narrowly and differently defined by a mixed alcoholic beverage, normally containing vodka or similar alcohol of high alcoholic content. 
Thus, the broadened claims are of different scope than the previously allowed claims which required carbon and blending of ingredients into a black shot beverage, and thus subject to full reconsideration on the merits.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In each of claims 1 and 21, “including…minerals, “trace minerals” is confusing since “trace minerals” are a subcategory of or are encompassed by “minerals”, generally, and since any type of mineral could be present in either trace or larger amounts.
In claim 3 “the water ingredient” lacks antecedent basis, being inconsistent with merely “water” in claim 1.
In each of claims 4 and 5, “form a group of vitamins (or ‘minerals’) comprising…” is ambiguous as to whether vitamins or minerals may be present which are additional to the listed specific vitamins and minerals (for each claim “…the group of minerals consisting of…and combinations thereof” is suggested.
Claim 8 improperly concerns a composition limitation, not further defining a method or process limitation, which is inconsistent with claim 8 and independent claim 1 being method claims. Also, “for mixing with fruit smoothies” is indefinite and ambiguous as to whether a method step for providing one or more fruit smoothies is a positively recited method step.
In claim 10, recitation of the minerals being trace minerals including humic and fulvic acid is improperly redundant to, or inconsistent with and improperly overlaps the scope of independent claim 1 which already recited ingredients including “minerals”, and specifically “trace minerals”, as well as “humic acid”.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Petralia PGPUBS Document US 2013/0337116 (Petralia) in view of Bromley PGPUBS Document US 2013/0309362 (Bromley). Referenced paragraph numbers of the relied upon US PGPUBS Documents are identified with “[ ]” symbols.
[0009, 0028-0033, 0056-0058]. With regard to amended independent claim 1, Petralia discloses a method, comprising: 
providing a mixture having nutraceutical supplement ingredients including vitamins, minerals, trace minerals and humic acid [0007, 0032, 0037, 0042, 0173-see the Table, and 0224-0225 regarding minerals and trace elements] , 
the mixture including water for dissolving the ingredients [0188, see “dissolving minerals and metals when in solution with water”, and [0240 regarding adding of purified drinking water], and 
forming a black-colored [property of the added humic acid-0173], nutraceutical, supplement-containing beverage mixture for human consumption [see 0239-0241 regarding providing of a liquid product and 0257-“nutraceutical…beverage”]. 
The claims differ from Petralia by requiring the beverage formed to comprise a shot mixture. Bromley teaches mixing ingredients to provide a vitamin and nutrient and supplement-containing beverage mixture [see 0017, 0018, 0085, 0205] which can be provided as a shot beverage, for single-serving consumption [0050, 0201, 0404]
It would have been also obvious to one of ordinary skill in the art of processing beverages, to have as taught by Petralia, since Petralia has shown that beverage producing processing and mixing devices are operable for mixing of fulvic and humic acid.
It would have been obvious to one of ordinary skill in the art of processing and providing beverages, to have modified the Petralia method, by providing the black-colored, nutraceutical, supplement-containing beverage mixture in the form of a shot beverage, as taught by Bromley, for consumer convenience, and facilitating dispensing and handling of the beverage product.
Petralia further discloses: the ingredients containing carbon in the form of charcoal for claim 2 [0016]; the water provided being purified water for claim 3; various of the specific claimed vitamins, including essential and trace vitamins, provided for claims 4 and 10 [0085, 0147, 0148]; various of the specific listed claimed minerals provided for claims 5 and 10 [0224]; and presence of fulvic and humic acid for claims 7 and 10 [0024, 0188-0190].
Bromley further teaches addition of flavorings or flavor-enhancers for claim 9 [0019, 0038].
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Petralia PGPUBS Document US 2013/0337116 (Petralia) in view of Bromley PGPUBS Document US 2013/0309362 (Bromley), as applied to claims 1-5, 7, 9 and 10 above, and further in view of Reuscher et al PGPUBS Document US 2013/0129881 (Reuscher).
Claims 6 and 8 further differ by requiring the nutraceutical and supplement-containing mixture to include an additive ingredient including fruit or that forms a shot syrup, respectively, for mixing with, thus providing fruit smoothies.  Reuscher teaches to provide such a nutraceutical, supplement-containing fruit smoothie, which includes added fruit [0008, 0009], vitamins and minerals [0047], and syrup ingredients in the blending to create a smoothie [0028]. An objective of Reuscher is to provide a healthy beverage blended to have a volume increase and mouthfeel, which results in a total, lower-calorie beverage mixture [0002-0003, 0006]. 
Thus, it would have been additionally obvious to the skilled artisan in the field of providing nutrient-rich beverages and beverage mixtures, to have modified or supplemented the Petralia process, by adding ingredients such as syrup and fruit to the beverage, in order to provide smoothies, as taught by Reuscher, to provide a healthy beverage blended to have a volume increase and mouthfeel, which results in a total, lower-calorie beverage mixture.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/05/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778